Order entered August 8, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00115-CR

                   MARCO ANTONIO CASTILLO ALVARADO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-20876-V

                                             ORDER
         We REINSTATE this appeal.
         We abated the appeal because appellant’s brief, initially due May 11, 2019, had not been
filed. On August 4, 2019, appellant filed his brief and a motion to extend time to file the same.
In the interest of expediting this appeal and because the trial court has not yet scheduled a
hearing, we VACATE our July 31, 2019 order to the extent it ordered a hearing and required
findings. We GRANT appellant’s motion and ORDER his brief filed as of the date of this
order.
         We DIRECT the Clerk to send copies of this order to the Honorable Brandon
Birmingham, Presiding Judge, 292nd Judicial District Court; and to counsel for all parties.
         The State’s brief is DUE thirty days from the date of this order.

                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE